

Exhibit 10.4




THIRD AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
THIS THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT FACILITY AGREEMENT
(this “Amendment”) is made effective as of the 5th day of May, 2017, except as
otherwise stated herein, by and between IEC ELECTRONICS CORP., a corporation
formed under the laws of the State of Delaware (“Borrower”) and MANUFACTURERS
AND TRADERS TRUST COMPANY (“Lender”).
W I T N E S S E T H:
WHEREAS, the parties hereto are parties to a Fifth Amended and Restated Credit
Facility Agreement dated as of December 14, 2015, as amended by that certain
First Amendment to Fifth Amended and Restated Credit Facility Agreement dated as
of June 20, 2016 and that certain Second Amendment to Fifth Amended and Restated
Credit Facility Agreement dated as of November 28, 2016 (as amended, and as the
same may be further amended, modified, supplemented or restated from time to
time, the “Credit Agreement”); and
WHEREAS, Borrower has requested and the Lender has agreed to make certain
amendments to the Credit Agreement, all on the terms and conditions herein set
forth.
NOW, THEREFORE, for due consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.    DEFINITIONS. All capitalized terms used herein and not defined shall have
the meaning given such terms in the Credit Agreement.
    2.    AMENDMENTS. Except as otherwise set forth below, effective as of the
Third Amendment Closing Date:
(A)Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the following definitions in their entirety to read as follows:


““Applicable Margin” means, with respect to the applicable facility, the per
annum percentage points shown in the applicable column of the table below based
on the applicable Fixed Charge Coverage Ratio, calculated for Borrower on a
consolidated basis and without duplication in accordance with GAAP:
Pricing Grid - Applicable Margin
 
Fixed Charge Coverage
 
 
Level
Ratio
Revolver
Term Loan B
I
x ≤ 1.60:1.00
2.75%
3.00%
II
1.60:1.00 < x ≤ 1.85:1.00
2.50%
2.75%
III
x > 1.85:1.00
2.25%
2.50%

provided, however, that commencing on the Third Amendment Closing Date and
continuing through and including the Fiscal Quarter ending March 31, 2018, the
Applicable Margin shall be fixed at Level II. Effective on the tenth (10th) day
following the date on which the Borrower’s QCC Sheet is required to be delivered
to the Lender pursuant to Section 12.6 for the Fiscal Quarter ending March 31,
2018, the Applicable Margin will be adjusted based upon the Fixed Charge
Coverage Ratio shown therein. Thereafter, changes, if any, in the Level
applicable to Loans will be effective on the tenth (10th) day following each
date on which the Borrower’s QCC Sheet is required to be delivered





--------------------------------------------------------------------------------




to the Lender pursuant to Section 12.6, based upon the Fixed Charge Coverage
Ratio shown therein. In the event that any QCC Sheet is not delivered by the
date required, pricing will revert to Level I until the tenth (10th) day
following the date of delivery of the delayed QCC Sheet, on which tenth (10th)
day pricing will be adjusted to the applicable level shown by the QCC Sheet.
Upon the occurrence of a Default or Event of Default, the Applicable Margin
shall immediately be adjusted to Level I and no reduction shall occur thereafter
unless the Default is cured, or if the Default is also an Event of Default, the
Event of Default is waived in writing by the Lender.”
““Applicable Unused Fee” means the per annum percentage points shown in the
table below based on the applicable Fixed Charge Coverage Ratio, calculated for
Borrower on a consolidated basis and without duplication in accordance with
GAAP:
Level
Fixed Charge Coverage Ratio
Unused Fee
I
x ≤ 1.60:1.00
0.375%
II
1.60:1.00 < x ≤ 1.85:1.00
0.375%
III
x > 1.85:1.00
0.250%

provided, however, that commencing on the Third Amendment Closing Date and
continuing through and including the Fiscal Quarter ending March 31, 2018, the
Applicable Unused Fee shall be fixed at Level II. Effective on the tenth (10th)
day following the date on which the Borrower’s QCC Sheet is required to be
delivered to the Lender pursuant to Section 12.6 for the Fiscal Quarter ending
March 31, 2018, the Applicable Unused Fee will be adjusted based upon the Fixed
Charge Coverage Ratio shown therein. Thereafter, changes, if any, in the Level
applicable will be effective on the tenth (10th) day following each date on
which the Borrower’s QCC Sheet is required to be delivered to the Lender
pursuant to Section 12.6, based upon the Fixed Charge Coverage Ratio shown
therein. In the event that any QCC Sheet is not delivered by the date required,
the Applicable Unused Fee will revert to Level I until the tenth (10th) day
following the date of delivery of the delayed QCC Sheet, on which tenth (10th)
day the Applicable Unused Fee will be adjusted to the applicable level shown by
the QCC Sheet. Upon the occurrence of a Default or Event of Default, the
Applicable Unused Fee shall immediately be adjusted to Level I and no reduction
shall occur thereafter unless the Default is cured, or if the Default is also an
Event of Default, the Event of Default is waived in writing by the Lender.”
““Borrowing Base” means, at any time, an amount equal to the sum of (a)
eighty-five percent (85%) of the Eligible Accounts of the Credit Parties; plus
(b) (i) from the Third Amendment Closing Date until the first Advance Rate
Reset, the lesser of (A) thirty-five percent (35%) of Eligible Inventories
(excluding work in process) and (B) Three Million Seven Hundred Fifty Thousand
Dollars ($3,750,000), and (ii) upon each Advance Rate Reset, the lesser of (A)
eighty-five percent (85%) of the then updated Eligible Inventory NOLV and (B)
Seven Million Dollars ($7,000,000), minus (c) Reserves.
The Borrowing Base shall be computed based on the Borrowing Base Report required
by this Agreement and most recently delivered to and accepted by the Lender in
its sole and absolute discretion. In the event the Borrower fails to furnish a
Borrowing Base Report, or in the event the Lender believes that a Borrowing Base
Report is no longer accurate, valid, or current - defined as information
provided aged no more than forty-five (45) days - the Lender may, in its sole
and absolute discretion exercised from time to time and without limiting other
rights and remedies under this Agreement, suspend the making of or limit
Revolving Credit Loans. The Borrowing Base shall be subject to reduction by the
amount of Reserves applicable from time to time, and by the amount of any
Account or any Inventory that was included in the Borrowing Base but that the
Lender determines fails to meet the respective criteria applicable from time to
time for Eligible Accounts or Eligible Inventories.
Without implying any limitation on the Lender’s discretion with respect to the
Borrowing Base, the criteria for Eligible Accounts and for Eligible Inventories
contained in the respective definitions of Eligible Accounts and of Eligible
Inventories are in part based upon the business operations of the Credit Parties
existing on or about the Closing Date and upon information and records furnished
to the Lender by the Credit Parties. If at any time or from time to time
hereafter, the business operations of one or more of the Credit Parties change
or such information and records furnished to the Lender is incorrect or
misleading, the Lender in its discretion, may at any time and from time to time
during the duration of this Agreement change such criteria or add new criteria.
The Lender will communicate such





--------------------------------------------------------------------------------




changed or additional criteria to the Borrower from time to time, which
communication shall be either orally or in writing.”
““Revolving Credit Termination Date” means May 5, 2022.”
““Term Loan B” means the term loan made to Borrower by the Lender pursuant to
that Amended and Restated Term Loan B Note dated December 14, 2015, as was
restated on or about the Third Amendment Closing Date by the Term Loan B Note,
as is further described in Article 6 hereof.”
““Term Loan B Maturity Date” means May 5, 2022.”
““Term Loan B Note” means the Second Amended and Restated Term Loan B Note
evidencing the Term Loan B, as such note may be amended, modified, supplemented
or restated from time to time.”
(B)Effective as of the Amended Financial Covenants Effective Date, Section 1.1
of the Credit Agreement is hereby amended by amending and restating the
following definitions in their entirety to read as follows:


““EBITDAS”” means, for the applicable period, EBITDA plus non-cash stock option
expense, all on a consolidated basis and determined in accordance with GAAP on a
consistent basis.
““Fixed Charge Coverage Ratio” means, as of the applicable measurement date for
the applicable measurement period, the ratio of (a) EBITDAS, minus Unfinanced
Capital Expenditures, minus Tax expense, to (b) the sum of (i) Interest Expense,
plus (ii) principal payments due or paid with respect to Debt, plus (iii)
payments on all capital lease obligations (including payments related to the
sale-leaseback of certain property in New Mexico which closed on or about
November 18, 2016) plus (iv) Distributions (other than Permitted Stock
Repurchases), as such term is defined in Section 11.5); provided, however that:
that partial prepayment made from proceeds of a Revolving Credit Loan pursuant
to that Borrowing Request and Payment Direction Letter effective as of the Third
Amendment Closing Date towards principal amounts outstanding under that Amended
and Restated Term Loan B Note dated December 14, 2015, shall be excluded from
principal payments for purposes of clause (b) above. The Fixed Charge Coverage
Ratio shall be measured quarterly on a rolling-twelve month basis; provided,
however, that (x) for the measurement period ending September 30, 2017, such
calculation shall only consider the six (6) month period then ended; and (y) for
the measurement period ending December 31, 2017, such calculation shall only
consider the nine (9) month period then ended; and (z) for the measurement
period ending March 31, 2018 and as of the end of each Fiscal Quarter
thereafter, the measurement period shall be the twelve (12) months then ended.”
““Guarantor(s)” means GTC, DRTL and each Subsidiary which becomes a Guarantor
pursuant to Section 10.12.”
““IECW&C” means IEC Electronics Wire and Cable, Inc., a New York corporation,
formerly a wholly-owned Subsidiary of Borrower, and predecessor in interest by
merger into the Borrower effective January 1, 2017.”
““Principal Office” means the Lender’s office at 180 South Clinton Avenue, Suite
700, Rochester, New York 14604.”
(C)Effective as of the Amended Financial Covenants Effective Date, Section 1.1
of the Credit Agreement is hereby amended by adding the following definitions
thereto in alphabetical order:


““Advance Rate Reset” shall mean the date upon which the Lender is in receipt of
an initial, or updated, Eligible Inventory NOLV appraisal and such Eligible
Inventory NOLV has been included in the calculation of the Borrowing Base in the
Borrowing Base Report.”
““Amended Financial Covenants Effective Date” means March 31, 2017.”





--------------------------------------------------------------------------------




““Eligible Inventory NOLV” shall mean the net orderly liquidation value of
Eligible Inventories (including raw materials, work in process and finished
goods as each is determined in accordance with GAAP), as set forth in the annual
inventory appraisal provided for in Section 10.17 of this Agreement.”
““Third Amendment Closing Date” means May 5, 2017.”
(D)Section 2.6 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“2.6     Unused Commitment Fee.    Borrower agrees to pay to the Lender the
Applicable Unused Fee on the average amount of the Revolving Credit Commitment
unused during each Fiscal Quarter. Such fee shall be payable monthly in arrears
and (i) during the period auto-deduct is elected by Borrower, the Lender is
hereby authorized to charge Borrower’s account with Lender for the amount of
such fee, and the Lender will deliver to Borrower an invoice setting forth the
amount of such fee and the basis upon which it was calculated no later than two
(2) Business Days after such fee is so charged, and (ii) if auto-deduct is not
elected by Borrower, the Lender will deliver to Borrower an invoice setting
forth the amount of such fee and the basis upon which it was calculated and such
fee will be due and payable within five Business Days after delivery of such
invoice.”
(E)Section 2.7 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“2.7    [Intentionally Omitted].”
(F)Section 2.8 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“2.8    Use of Proceeds. Proceeds of the Revolving Credit Loans shall be used
for the Borrower’s working capital needs and to refinance existing
indebtedness.”
(G)Section 6.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“6.1    Term Loan B.    Pursuant to the Term Loan B Note, which amended and
restated that Amended and Restated Term Loan B Note dated December 14, 2015, the
Lender agrees to lend and Borrower agrees to borrow from Lender, as of the Third
Amendment Closing Date, subject to the terms and conditions in this Agreement,
$6,000,000 for the use set forth in Section 6.5. This Term Loan B is evidenced
by the Term Loan B Note which will accrue interest as further specified in this
Agreement and the Term Loan B Note.”
(H)Section 6.3(a) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(a)    The Borrower shall repay the principal amount of the Term Loan B in
sixty (60) consecutive monthly principal installments of $71,429 each, each to
be made on the first day of each calendar month, with the next such payment to
occur on the first such day to occur after the Third Amendment Closing Date.”
(I)A new Section 7.15 shall be added to the Credit Agreement, immediately
following existing Section 7.14, to read as follows:


“7.15    Collateral Monitoring Fee: So long as any Obligations shall be
outstanding, the Commitment shall be in effect, or this Agreement shall remain
in effect, Borrower shall pay to Lender a monthly collateral monitoring fee in
the amount of $500 per month, in arrears, on the first day of each calendar
month.”
(J)Section 10.1(c) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:





--------------------------------------------------------------------------------






“(c)     Provide to the Lender by the 20th day of each month for the most
recently ended calendar month, monthly borrowing base reports (“Borrowing Base
Reports”) in substantially the form of Exhibit G attached hereto, accompanied by
an accounts receivable aging, account payable aging, monthly Inventory report,
and such other supporting detail as may be required by the Lender in its sole
discretion to address all reporting deficiencies in any Borrowing Base Report;
provided, that upon a Dominion Trigger Event under Section 10.15 such Borrowing
Base Reports shall be provided by the second Business Day of each week for the
most recently ended week, and such weekly reporting shall continue until the
Dominion Trigger Event is no longer continuing, at which point reporting shall
revert to monthly in accordance with this Section.”
(K)Section 10.1(d) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(d)    Provide to the Lender, within thirty (30) days after the end of each
Fiscal Year of the Borrower, an annual operating budget for the Credit Parties,
including projections, prepared on a monthly basis for Borrower’s consolidated
and consolidating operations, a balance sheet, statements of operations,
schedule of projected Unused Availability, projected financial covenants, and
cash flow statement, with supporting assumptions, in detail reasonably
satisfactory to Lender.”
(L)Section 10.1(f) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“(f)    Provide to the Lender, upon the Lender’s request, key performance
indicator (KPI) scorecards from each of the Borrower’s profit centers.”
(M)A new Section 10.1(m) will be added to the Credit Agreement to read as
follows


“(m)     Provide to Lender (i) within thirty (30) days after the end of each
month, for the most recently ended calendar months, monthly unaudited
consolidated and consolidating financial statements which shall include an
income statement, balance sheet, statement of cash flow and reconciliations to
the general ledger and financial statements, (ii) within twenty (20) days after
the of each month, for the most recently ended calendar months, a monthly
accounts receivable aging, inventory reports and account payable aging, and
(iii) within twenty (20) days after the of each month that represents the last
month of a Fiscal Quarter, a quarterly backlog report.”
(N)Section 10.17 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“10.17    Inventory Appraisal.    Engage, at Borrower’s expense, an appraiser
selected annually by the Lender in its sole discretion, to conduct an annual
inventory appraisal of the Credit Parties’ Inventory, the results of which will
determine the Eligible Inventory NOLV.”
(O)Section 11.5 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


“11.5    Distributions. Make any Distributions without the prior written consent
of Lender, except Distributions from any Guarantor(s) to Borrower; provided,
however, that following the initial Advance Rate Reset the repurchase by
Borrower of its common stock will be permitted (such repurchases, “Permitted
Stock Repurchases”) so long as (a) the repurchases do not exceed $3,000,000 in
the aggregate from the Third Amendment Closing Date through the Revolving Credit
Termination Date, (b) Unused Availability, calculating giving pro forma effect
to any such repurchase, is greater than $4,000,000 for the five (5) consecutive
Business Days preceding any such repurchase, (c) no Event of Default exists
prior to any such repurchase or shall exist as a result of such repurchase, and
(d) prior to any such repurchase, the Lender has received a certificate of the
Chief Financial Officer of Borrower, in substantially the form





--------------------------------------------------------------------------------




of Exhibit H attached hereto, certifying that conditions (a) through (c) above
have been met with respect to such stock repurchase.”
(P)A new Section 11.12 will be added to the Credit Agreement, after Section
11.11 to read as follows:


“11.12     No Further Negative Pledges.    No Credit Party nor any of its
Subsidiaries shall enter into or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of such Credit Party or any of its Subsidiaries to create, incur or permit to
exist any Lien upon any of its property or assets, whether now owned or
hereafter acquired except: (a) pursuant to this Agreement and the other Loan
Documents; (b) agreements prohibiting Liens on specific property encumbered to
secure payment of particular indebtedness permitted pursuant to Section 11.1;
(c) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided, such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be); and (d) any negative pledge incurred or provided in connection
with any Lien permitted by Section 11.1(c) or any document or instrument
governing any Lien permitted by Section 11.1(c), provided that any such
restriction contained therein relates only to the asset or assets subject to
such Lien permitted by Section 11.1(c).”
(Q)Effective as of the Amended Financial Covenants Effective Date, Section 12.1
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


“12.1    [Intentionally Omitted].”
(R)Effective as of the Amended Financial Covenants Effective Date, Section 12.2
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


“12.2    Minimum Quarterly EBITDAS. Maintain, for the Fiscal Quarter ending
6/30/17, a minimum EBITDAS of $2,323,300 for the trailing twelve months then
ended.”
(S)Effective as of the Amended Financial Covenants Effective Date, Section 12.3
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


“12.3    Fixed Charge Coverage Ratio. Maintain at all times a Fixed Charge
Coverage Ratio, on a consolidated basis, of no less than 1.10:1.00, reported at
the end of each Fiscal Quarter.”
(T)Effective as of the Amended Financial Covenants Effective Date, Section 12.4
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


“12.4    [Intentionally Omitted].”
(U)Effective as of the Amended Financial Covenants Effective Date, Section 12.5
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:


“12.5     Maximum Capital Expenditures. Not permit Capital Expenditures of the
Borrower, on a consolidated basis, to exceed $3,500,000 for the Fiscal Year
ending September 30, 2017, without the Lender’s consent.”
(V)Lender’s notice information in Section 15.4 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:


“If to Lender:





--------------------------------------------------------------------------------




Manufacturers and Traders Trust Company
180 South Clinton Avenue, Suite 700
Rochester, New York 14604
Attention: J. Theodore Smith
Facsimile: (585) 325-5105
Email: jtsmith@mtb.com


and:


Manufacturers and Traders Trust Company
25 S. Charles Street, 18th Floor
Baltimore, Maryland 21201
Attention: Michael D. Pick
Facsimile: (410) 244-4960
Email: mpick@mtb.com


with a copy to:


Nixon Peabody LLP
40 Fountain Plaza, Suite 500
Buffalo, New York 14202
Attention: Martha Anderson
Facsimile: (716) 853-8105
Email: manderson@nixonpeabody.com”


(W)Exhibit F of the Credit Agreement is hereby renamed “Form of Second Amended
and Restated Term Loan B Note” and amended and restated to read in its entirety
as Exhibit F attached to this Amendment.


(X)Effective as of the Amended Financial Covenants Effective Date, Exhibit A of
the Credit Agreement is hereby amended and restated to read in its entirety as
Exhibit A attached to this Amendment.


(Y)A new Exhibit H shall be added to the Credit Agreement in the form attached
to this Amendment as Exhibit H.


3.    Representations and Warranties. Borrower hereby makes the following
representations and warranties to the Lender as of the Amended Financial
Covenants Effective Date and as of the Third Amendment Closing Date, each of
which shall survive the effectiveness of this Amendment and continue in effect
as of the date hereof so long as any Obligations remain unpaid:
3.1    Authorization. Borrower has full power and authority to borrow under the
Credit Agreement, as amended by this Amendment, and to execute, deliver and
perform this Amendment and any documents delivered in connection with it and all
other related documents and transactions, all of which have been duly authorized
by all proper and necessary corporate action. The execution and delivery of this
Amendment by Borrower will not violate the provisions of, or cause a default
under, Borrower’s Organizational Documents, any law or any agreement to which
Borrower is a party or by which it or its assets are bound.
3.2    Binding Effect. This Amendment has been duly executed and delivered by
Borrower, and the Credit Agreement, as amended by this Amendment, is the legal,
valid and binding obligation of Borrower enforceable against Borrower in
accordance with its terms, except to the extent that enforcement





--------------------------------------------------------------------------------




of any such obligations of the Borrower may be limited by bankruptcy,
insolvency, reorganization or similar laws of general application affecting the
rights and remedies of creditors generally.
3.3    Consents; Governmental Approvals. Except as may be specifically
identified in a written agreement to which Borrower and Lender are parties, no
consent, approval or authorization of, or registration, declaration or filing
with, any Governmental Authority or any other Person is required in connection
with the valid execution, delivery or performance of this Amendment or any other
document executed and delivered by Borrower herewith or in connection with any
other transactions contemplated hereby.
3.4    Representations and Warranties. The representations and warranties
contained in the Credit Agreement, as amended by this Amendment, are true on and
as of the date hereof with the same force and effect as if made on and as of the
date hereof, except for those representations and warranties that by their terms
are made as of a specific date, which representations and warranties Borrower
hereby remakes as of such date.
3.5    No Events of Default. No Default or Event of Default has occurred or is
continuing.
3.6    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by Borrower or any Credit Party to induce Lender to enter
into this Amendment contains any untrue statement of a material fact or, taken
as a whole with the other Loan Documents, omits to state a material fact
necessary to make the statements herein or therein not misleading in light of
the circumstances in which they were made.
4.    CONDITIONS OF AMENDMENT. The Lender shall have no obligation to execute or
deliver this Amendment until each of the following conditions shall have been
satisfied:
4.1    Authorization. Borrower shall have taken all appropriate corporate action
to authorize, and its directors, if and as required by Borrower’s Organizational
Documents, shall have adopted resolutions authorizing the execution, delivery
and performance of this Amendment and the taking of all other action
contemplated by this Amendment, and Lender shall have been furnished with copies
of all such corporate action, certified by an authorized officer of Borrower as
being true and correct and in full force and effect without amendment on the
date hereof, and such other corporate documents as Lender may request.
4.2    Consents. Borrower shall have delivered to Lender any and all consents,
if any, necessary to permit the transactions contemplated by this Amendment.
4.3    Fees. Borrower shall have paid to the Lender all reasonable fees and
disbursements of Lender’s counsel and all recording fees, search fees, charges
and taxes in connection with this Amendment and all transactions contemplated
hereby or made other arrangements with respect to such payment as are
satisfactory to Lender.
4.4    Deliveries. Borrower shall have delivered to Lender, each of the
following documents, duly executed by the Borrower or as specified: (i) this
Amendment, (ii) the Term Loan B Note, (iii) a Reaffirmation executed by the
Borrower and each of the Guarantors, and (iv) such additional documents,
consents, authorizations, insurance certificates, governmental consents and
other instruments and agreements as Lender or its counsel may reasonably require
and all documents, instruments and other legal matters in connection with the
Loan Documents shall be reasonably satisfactory to Lender and its counsel.
4.5    Representations and Warranties. The representations and warranties set
forth in this Amendment and in the Loan Documents shall be true, correct and
complete as of the Amended Financial





--------------------------------------------------------------------------------




Covenants Effective Date and as of the Third Amendment Closing Date, except
those representations and warranties that by their terms are made as of a
specific date, which representations and warranties Borrower hereby remakes as
of such date.
4.6    No Event of Default. No Event of Default or Default shall have occurred
and be continuing as of the Amended Financial Covenants Effective Date or as of
the Third Amendment Closing Date.
4.7    No Material Misstatements. Neither this Amendment nor any document
delivered to Lender by or on behalf of Borrower to induce Lender to enter into
this Amendment contains any untrue statement of a material fact or, taken as a
whole with the other Loan Documents, omits to state a material fact necessary to
make the statements herein or therein not misleading in light of the
circumstances in which they were made.
4.8    No Material Adverse Change. As of the Amended Financial Covenants
Effective Date and as of the Third Amendment Closing Date, no Material Adverse
Effect shall have occurred with respect to the Borrower and its Subsidiaries
taken as a whole since September 30, 2016, including, without limitation, the
Credit Parties’ ability to meet the projections delivered by the Borrower to the
Bank prior to the Third Amendment Closing Date.
4.9    No Litigation. As of the Amended Financial Covenants Effective Date and
as of the Third Amendment Closing Date, except as set forth on Schedule 8.5 to
the Credit Agreement, there shall not be any claim, action, suit, investigation,
litigation, or legal proceeding pending or threatened in any court or before any
arbitrator or governmental authority which relates to the legality, validity or
enforceability of the Credit Agreement (as amended by this Amendment) or the
transactions contemplated hereby or that, if adversely determined, is not
adequately covered by insurance or would have a Material Adverse Effect on the
Borrower or its Subsidiaries.
4.10    Inventory Appraisal. As of the Third Amendment Closing Date, an
appraisal of the Credit Parties’ Inventory shall have been ordered and scheduled
to take place. For clarity, such inventory appraisal need not take place prior
to the Third Amendment Closing Date.
4.11    Revolving Credit Loan. As of the Third Amendment Closing Date, Borrower
shall have delivered to the Lender a Borrowing Request and Payment Direction
Letter which, to the satisfaction of the Lender: (a) requests a Revolving Credit
Loan, effective as of Third Amendment Closing Date, in the amount of
$2,049,983.00; and (b) directs that the entirety of such Revolving Credit Loan
be applied towards any outstanding balance under that certain Amended and
Restated Term Loan B Note dated December 14, 2015.
5.    MISCELLANEOUS.
5.1    Reaffirmation of Security Documents. As of the Amended Financial
Covenants Effective Date and as of the Third Amendment Closing Date, Borrower
hereby (a) acknowledges and reaffirms the execution and delivery of the Security
Documents, (b) acknowledges, reaffirms and agrees that the security interests
granted under the Security Documents continue in full force and effect as
security for all indebtedness, obligations and liabilities under the Loan
Documents, as may be amended from time to time, and (c) remakes the
representations and warranties set forth in the Security Documents, except those
representations and warranties that by their terms are made as of a specific
date, which representations and warranties Borrower hereby remakes as of such
date.





--------------------------------------------------------------------------------




5.2    Entire Agreement; Binding Effect. The Credit Agreement, as amended by
this Amendment, represents the entire understanding and agreement between the
parties hereto with respect to the subject matter hereof. This Amendment
supersedes all prior negotiations and any course of dealing between the parties
with respect to the subject matter hereof. This Amendment shall be binding upon
Borrower and its successors and assigns, and shall inure to the benefit of, and
be enforceable by the Lender and its successors and assigns. The Credit
Agreement, as amended hereby, is in full force and effect and, as so amended, is
hereby ratified and reaffirmed in its entirety.
5.3    Severability. If any provision of this Amendment shall be determined by a
court to be invalid, such provision shall be deemed modified to conform to the
minimum requirements of applicable law.
5.4    Headings. The section headings inserted in this Amendment are provided
for convenience of reference only and shall not be used in the construction or
interpretation of this Amendment.
5.5    Counterparts. This Amendment may be executed by the parties hereto in
separate counterparts (including those delivered by facsimile or other
electronic means), each of which, when so executed and delivered, shall be an
original, but all such counterparts shall together constitute one and the same
instrument.


[signature page follows]





--------------------------------------------------------------------------------






[Third Amendment to Fifth Amended and Restated Credit Facility Agreement]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.


MANUFACTURERS AND TRADERS TRUST COMPANY
By:
/s/ Michael D. Pick
 
 
Name:    Michael D. Pick
 
 
Title:    Vice President
 

IEC ELECTRONICS CORP.
By:
/s/ Michael T. Williams
 
 
Name: Michael T. Williams
 
 
Title:    Chief Financial Officer
 









--------------------------------------------------------------------------------




Exhibit A to Exhibit 10.4




EXHIBIT A
FORM OF QUARTERLY COVENANT COMPLIANCE SHEET




See attached.











--------------------------------------------------------------------------------




M&T Bank - Quarterly Covenant Calculations & Management Certification
 
 
 
 
 
 
 
 
Q1 FY20XX
Q2 FY20XX
Q3 FY20XX
Q4 FY20XX
 
 
 
 
 
 
Covenant 12.2
 
 Compliant/ Violation
 Compliant/ Violation
 Compliant/ Violation
 Compliant/ Violation
Minimum Quarterly EBITDAS
 
—


—


—


—


 
 
 
 
 
 
Covenant 12.3
 
 Compliant/ Violation
 Compliant/ Violation
 Compliant/ Violation
 Compliant/ Violation
Fixed Charge Coverage Ratio
 
—


—


—


—


 
 
 
 
 
 
Covenant 12.5
 
 Compliant/ Violation
 Compliant/ Violation
 Compliant/ Violation
 Compliant/ Violation
Maximum Capital Expenditures
 
—


—


—


—


 
 
 
 
 
 
Supporting Calculations
 
 
 
 
 
 
 
 
 
 
 
EBITDAS
 
 
 
 
 
Net Income
 
—


—


—


—


Tax expense
 
—


—


—


—


depreciation and amortization of intangible assets
 
—


—


—


—


Interest Expense
 
—


—


—


—


EBITDA
 
—


—


—


—


Non-cash stock option expense
 
—


—


—


—


EBITDAS
 
—


—


—


—


Rolling 4-Quarter EBITDAS
 
 
 
 
—


 
 
 
 
 
 
Fixed Charge Coverage Ratio
 
 
 
 
 
EBITDAS
 
—


—


—


—


Unfinanced Capital Expenditures
 
—


—


—


—


Tax expense
 
—


—


—


—


Total
 
—


—


—


—


Interest Expense
 
—


—


—


—


principal payments due or paid with respect to Debt
(excluding exceptions)
 
—


—


—


—


payments on all capital lease obligations
 
—


—


—


—


Distributions
 
—


—


—


—


Total
 
—


—


—


—


Applicable Fixed Charge Coverage Ratio
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Date]
 
 
 
 
 
 
 
 
 
 
 
As required by section 12.6 of the Fifth Amended and Restated Credit Facility
Agreement (the "Credit Agreement"), I hereby certify that no Default or Event of
Default has occurred under the Credit Agreement. In addition, I hereby certify
the accuracy of the above schedule showing computation of financial covenants
contained in Article 12 of the Credit Agreement.
 
 
 
 
 
 
 
[Signature of Chief Financial Officer]
 
 
 
 
 






--------------------------------------------------------------------------------










Exhibit F to Exhibit 10.4




EXHIBIT F
FORM OF SECOND AMENDED AND RESTATED TERM LOAN B NOTE




See attached.





--------------------------------------------------------------------------------









SECOND AMENDED AND RESTATED TERM LOAN B NOTE
$6,000,000.00
 May 5, 2017



IEC ELECTRONICS CORP. (“Borrower”), a corporation organized under the laws of
the State of Delaware, for value received, hereby promises to pay to the order
of MANUFACTURERS AND TRADERS TRUST COMPANY (“Lender”) the principal sum of Six
Million Dollars ($6,000,000.00), in lawful money of the United States of America
and in immediately available funds in consecutive installments of principal on
the first day of each month in the amount of $71,429.00 each. The entire unpaid
principal balance of this Second Amended and Restated Term Loan B Note (“Term
Loan B Note”) shall be due and payable on the Term Loan B Maturity Date.
Borrower also promises to pay interest on the unpaid principal balance hereof,
for the period such balance is outstanding, in like money, at the rates of
interest as provided in the Agreement described below, on the date(s) and in the
manner further provided in said Agreement.
This is the Term Loan B Note referred to in that certain Fifth Amended and
Restated Credit Facility Agreement dated as of December 14, 2015, as amended by
that certain First Amendment to Fifth Amended and Restated Credit Facility
Agreement dated as of June 20, 2016, that certain Second Amendment to Fifth
Amended and Restated Credit Facility Agreement dates as of November 28, 2016,
and that certain Third Amendment to Fifth Amended and Restated Credit Facility
Agreement dated as of the date hereof (as amended, supplemented, and restated
from time to time, the “Agreement”), made between Borrower and Lender, and
evidences the Term Loan B described therein. All capitalized terms used but not
defined in this Term Loan B Note shall have the meanings given to them in the
Agreement.
Borrower waives presentment, notice of dishonor, protest and any other notice or
formality with respect to this Term Loan B Note.
This Term Loan B Note shall be governed by the laws of the State of New York.
This Term Loan B Note amends, restates and supersedes the Amended and Restated
Term Loan B Note dated as of December 14, 2015 in the original principal amount
of $10,033,322.00 delivered by Borrower to Lender and any amendments,
restatements or replacements thereof (as so amended, restated or replaced, the
“Existing Note”). Further, the indebtedness created under the Existing Note is
continuing and subsisting pursuant to this Term Loan B Note and all collateral
provided in conjunction with the Existing Note is hereby ratified and affirmed
as collateral security for all obligations under this Term Loan B Note.


[signature page follows]





--------------------------------------------------------------------------------









[SECOND AMENDED AND RESTATED TERM LOAN B NOTE]
IN WITNESS WHEREOF, and intending to be legally bound hereby, the undersigned
has executed this Second Amended and Restated Term Loan B Note by its duly
authorized officer as of the date first written above.


IEC ELECTRONICS CORP.
 
By:
/s/ Michael T. Williams
 
 
 
Name: Michael T. Williams
 
 
 
Title:    Chief Financial Officer
 











--------------------------------------------------------------------------------







Exhibit H to Exhibit 10.4




EXHIBIT H
PERMITTED STOCK REPURCHASE COMPLIANCE CERTIFICATE




See attached.







--------------------------------------------------------------------------------







EXHIBIT H
FORM OF STOCK REPURCHASE COMPLIANCE CERTIFICATE


As required by Section 11.5 of that Fifth Amended and Restated Credit Facility
Agreement by and between IEC Electronics Corp. (“Borrower”) and Manufacturers
and Traders Trust Company (“Lender”) (as amended, and as the same may be further
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), I hereby certify the following as of ______ __, 20__:


1)
Borrower is planning on effectuating a Permitted Stock Repurchase on the date
first above written (“Planned Permitted Stock Repurchase”) in the amount of
$___________.



2)
Should the Planned Permitted Stock Repurchase occur, the aggregate of all
Permitted Stock Repurchases by Borrower, inclusive of the Planned Permitted
Stock Repurchase, from the Third Amendment Closing Date through the Revolving
Credit Termination Date will not exceed $3,000,000.00.



3)
The Unused Availability, calculated giving pro forma effect to the Planned
Permitted Stock Repurchase, is greater than $4,000,000.00 for each of the five
(5) consecutive Business Days preceding the Planned Permitted Stock Repurchase.



4)
No Event of Default has occurred or will occur as a result of effectuating the
Planned Permitted Stock Repurchase.



All capitalized terms used herein and not defined shall have the meaning given
such terms in the Credit Agreement


IEC Electronics Corp.
    
______________________
Name:
Title:    Chief Financial Officer







